Citation Nr: 1027149	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest 
wound, including chest wall pain with paralysis to the chest 
cavity, oxygen desaturation, frequent respiratory pauses, and 
limitation of motion.

2.  Entitlement to service connection for residuals of a right 
leg wound, including loss of feeling with pain, numbness, and 
loss of balance.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from March 1969 to July 
1970, and from August 1972 to March 1982.  Service in combat in 
the Republic of Vietnam is indicated by the evidence of record.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

These three issues were previously remanded by the Board in 
September 2009 for additional development; specifically, to 
afford the Veteran new examinations.  That development has been 
completed.  However, after the agency of original jurisdiction 
(AOJ) issued a supplemental statement of the case (SSOC) in March 
2010, new evidence from the Veteran was received by the AOJ.  The 
new evidence consisted of an 18-page letter with 26 attachments.  
The Veteran did not indicate that he wished to waive 
consideration of this new evidence by the AOJ.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1353 (Fed. 
Cir. 2003) (DAV) (a remand is necessary when evidence is received 
by the Board that has not been considered by the RO).  In April 
2010, in an attempt to avoid a remand and thereby expedite 
adjudication of the claim, the AOJ attempted to contact the 
Veteran to determine if he wished to waive consideration of the 
newly submitted evidence.  The Veteran did not answer his 
telephone, but a voice mail message was left with instructions as 
to how to submit a waiver if one was desired.  There was no 
response to the voice mail message, and the AOJ certified the 
case to the Board without initially considering the newly 
received evidence and then issuing a new SSOC, a violation of the 
holding in DAV.  

After the case was received by the Board, he was sent a letter 
asking whether or not he wished the newly received evidence to be 
first considered by the AOJ, or whether he wished to waive this 
right.  In correspondence received in June 2010, the Veteran 
specified that he wished to have this case remanded to the AOJ 
for review of the additional evidence that he had submitted.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
After undertaking any development deemed 
appropriate, the AOJ should consider the 
issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

